                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

CARL D. CALHOUN II                               §
                                                 §
VS.                                              §   ACTION NO. 4:18-CV-00772
                                                 §
AISHA WATKINS, ET AL.                            §

      ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS

       On September 20, 2018, the United States magistrate judge

issued his proposed findings, conclusions, and recommendation in

the above-styled and -numbered cause (doc. 7). The magistrate judge

gave all parties until October 4, 2018, to serve and file with the

Court written objections to his proposed findings, conclusions,

and recommendation.           No written objections have been received from

either party.         See Douglass v. United Servs. Auto. Assoc., 79 F.3d

1415, 1428-29 (5th Cir. 1996).                 As a result, in accordance with 28

U.S.C. § 636(b)(1), de novo review is not required.                         Nevertheless,

the     Court      has     reviewed        the       magistrate      judge's     findings,

conclusions, and recommendation for plain error and has found none.

       Thus, after consideration of this matter, the Court concludes

that the findings and conclusions of the magistrate judge should

be and are hereby ADOPTED as the findings and conclusions of this

Court.       It is, therefore, ORDERED that Plaintiff’s motion to

proceed      in   forma     pauperis       (doc.      3)     is   DENIED.      Plaintiff’s

complaint will be subject to dismissal without further notice under


ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
TRM/jtl
Fed. R. Civ. P. 41(b) unless Plaintiff pays to the clerk of Court

the filing and administrative fees of $4001 within seven (7) days

following this order.


       SIGNED October 5, 2018.


                                                    ____________________________
                                                    TERRY R. MEANS
                                                    UNITED STATES DISTRICT JUDGE




1 In addition to the $350 filing fee, the District Court Miscellaneous Fee
Schedule, effective May 1, 2013, requires payment of an administrative fee for
filing a civil action in district court of $50. See 28 U.S.C. § 1914(a) and
District Court Miscellaneous Fee Schedule, note 14.

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
TRM/jtl
                                               2
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
TRM/jtl
                                               2
